675 P.2d 484 (1984)
296 Or. 344
Kathleen M. HERRON, Individually, and in Her Capacity As a Member of the Policy Board of the Portland Chapter of the National Lawyers Guild, Petitioner,
v.
Norma PAULUS, Secretary of State of the State of Oregon, Respondent.
No. SC S30153.
Supreme Court of Oregon, In Banc.
Argued and Submitted January 10, 1984.
Decided January 24, 1984.
Emily Simon, Lake Oswego, argued for Amendment of Criminal Code for petitioner. Leland R. Berger, Portland, argued for *485 Constitutional Amendment for petitioner. On the petition were Emily Simon, Lake Oswego, Kenneth Lerner and Leland Berger, Portland.
John D. Reuling, Jr., Sp. Counsel to the Atty. Gen., Salem, argued the cause for respondent. With him on the Memorandum in Answer to Petition to Review Ballot Title were Dave Frohnmayer, Atty. Gen., and James E. Mountain, Jr., Sol. Gen., Salem.
PER CURIAM.
This petition concerns the same ballot title as we examined in Wells v. Paulus, 296 Or. 338, 675 P.2d 482 (1984). Petitioner asserts that the original ballot title is not a concise and impartial statement of the chief purpose of the measure and that the phrase "makes other changes" standing alone at the end of the explanation is insufficient to inform voters of the broad sweep of the initiative. We agree with petitioner that the caption and question must alert voters to the breadth of the proposed changes. We also agree that the explanation must inform voters that it is incomplete.
Ballot title certified as modified in Wells v. Paulus, supra.